Citation Nr: 0617949	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 2002, for a 
50 percent rating for dysthymic order.  

2.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased rating for a lower back 
disability, currently evaluated as 20 percent disabling.  

4.  Eligibility for dependent's educational assistance.

5.  Entitlement to an effective date earlier than May 22, 
2002 for the grant of a total disability rating based on 
individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
February 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 2002 and January 2005 rating decisions.

Since a determination of entitlement to dependent's 
educational assistance rests on the finding of a permanent 
total service-connected disability, the resolution of this 
matter must be deferred until the claims regarding the 
evaluation of his psychiatric disorder and low back 
disability are resolved.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In January 2003, the veteran submitted a copy of a Social 
Security Administration (SSA) approval letter.  The records 
from the award of this benefit may have a bearing on the 
issues before the Board.  Accordingly, an attempt to obtain 
copies of these records should be made.  

Additionally, the report of the most recent examination of 
the veteran's back raises questions as to whether it 
accurately reflects the veteran's range of motion.  In view 
of that and the length of time since the veteran was last 
examined in this regard, a new examination should be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the Social 
Security Administration reflecting any 
awards of disability benefits including 
any underlying medical records used in 
reaching the determination.  All efforts 
to obtain SSA records should be fully 
documented.

2.  Schedule the veteran for an 
examination to determine the severity of 
his back disability.  Any indicated tests 
or studies should be accomplished.  The 
examination report should include the 
veteran's subjective complaints, and the 
examiner's objective findings with 
explanations for any disparities.  

3.  Once the requested development has 
been completed, or a negative response 
received, the veteran's claims should be 
re-adjudicated.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


